Title: To Thomas Jefferson from Pierre Castaing, 29 May 1788
From: Castaing, Pierre
To: Jefferson, Thomas


          Paris, 29 May 1788. Encloses a response from Grand to his appeal for an advance of arrearages due by United States. Has tried in vain every means to avoid importuning TJ, but has no other recourse. “Vous  etes trop bon patriote pour ne pas Faire un Effort en Faveur de quelqu’un qui s’est Sacriffié pour votre patrie.” He is one of those who served longest: “J’ay pris les armes le premier jour de La révolution, et n’ay Cessé de servir jusqu’a la paix, pendant lequel Tems j’ay ete successivement volontaire, officier d’Infantairie, aide de Camp, guide, et enfin Captif pendant six mois, aux depens de ma Santé, de ma Fortune, et de ma jeunesse.” He came to Paris to solicit compensation for his services and to await “L’effet des promesses du ministre de La guerre en ma Faveur. Je retourne a St. Domingue, ma Patrie, ou je dois etre employé par La protection de Monsieur le Marquis de La Fayette.” But his finances will neither permit him to depart nor to remain until the end of July without exposing himself to the risk of disgrace. He will be forced to abandon both principal and arrears of interest “pour la modique Somme de Cent Louis d’or que l’on m’offre”; the certificate, amounting to £8826 principal and £1587 interest, is all that he has to show for nine years’ service, and now, with the greatest regret, he is going to lose it at the very moment payment is expected. Renews his appeal to TJ to authorize Grand to pay arrearages only, or at least to ask some acquaintance to accept a bill of exchange at six months, which he will, on his word of honor, redeem by arrangements to be made at Bordeaux if the United States should not make the payment as expected. [In postscript:] TJ will note that Grand says if TJ will suggest some course of action, he will gladly concur.
        